INVESTMENT COMPANY BLANKET BOND St. Paul Fire and Marine Insurance Company St. Paul, Minnesota 55102-1396 (A Stock Insurance Company, herein called Underwriter) DECLARATIONS BOND NO.469PB0979 Item 1. Name of Insured (herein called Insured): TFS CAPITAL INVESTMENT TRUST Principal Address: 1 SUITE 103 RICHMOND, VA 23226 Item 2. Bond Period from 12:01 a.m. on 06/28/10 to 12:01 a.m. on 06/28/2011 the effective date of the termination or cancellation of the bond, standard time at the PrincipalAddress as to each of said dates. Item 3. Limit of Liability Subject to Sections 9, 10, and 12 hereof: Limit of Liability Deductible Amount Insuring Agreement A - FIDELITY Insuring Agreement B - AUDIT EXPENSE $ Insuring Agreement C - PREMISES Insuring Agreement D - TRANSIT Insuring Agreement E - FORGERY OR ALTERATION Insuring Agreement F - SECURITIES Insuring Agreement G - COUNTERFEIT CURRENCY Insuring Agreement H - STOP PAYMENT $ Insuring Agreement I - UNCOLLECTIBLE ITEMS OF DEPOSIT $ OPTIONAL COVERAGES ADDED BY RIDER: Computer Systems Unauthorized Signature $ If "Not Covered" is inserted above opposite any specified Insuring Agreement or Coverage, such Insuring Agreement or Coverage and any other reference thereto in this bond shall be deemed to be deleted therefrom. Item 4. Offices or Premises Covered - Offices acquired or established subsequent to theeffective date of this bond are covered according to the terms of GeneralAgreement A. All the Insured's offices or premises in existence at the time this bond becomes effective are covered under this bond except the offices or premises located as follows: n/a ICB001 Rev. 7/04 © 2004 The Travelers Companies, Inc.
